Citation Nr: 0330091	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-08 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lumbar strain with 
degenerative disc disease with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from April 1966 to February 
1974.  The veteran has also reported Reserve service 
beginning in January 1976.  He had some apparent Reserve duty 
in 1978 that, due to the facts as set forth below.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).


REMAND

In this case, the veteran's service medical records show no 
history of a lumbar spine disability reported on enlistment 
examination in March 1966 or on discharge examination of 
December 1969; the veteran's back was clinically evaluated as 
normal.  On separation examination of July 1973, the veteran 
reported recurrent back pain in 1971 due to sleeping on a 
soft bed; he stated that he was treated with Williams 
Exercises; there were no recent problems, no complications 
and no sequela.  On Reserve enlistment examination of January 
1976, the veteran reported that he had recurrent back pain, 
but no treatment, no complications and no sequela.  The 
veteran also reported back pain on annual review examination 
in June 1977.  

Service medical reports of March 1978 show that the veteran 
was treated for back pain due to lifting radar equipment.  
It's not clear what type of duty he was on.  Likewise he was 
seen again in September 1978, and that duty also needs to be 
verified.

Private medical examinations from March 1978 to June 1998 
show that the veteran was treated for lower and upper back 
pain and chronic lumbar spine symptoms.  A private medical 
report dated February 1996, reported that the veteran had an 
extensive history of low back trouble that dated back to 1978 
with multiple bouts of both low back and neck problems.  
Subsequent private and VA medical records show treatment for 
a lumbar spine disability.

Therefore, to fully assist the veteran, a VA examination 
regarding the nature and etiology of the veteran's current 
lumbar strain with degenerative disc disease with peripheral 
neuropathy should be provided.  

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.  As 
part of this notice and development, 
the RO should verify what type of 
Reserve duty the veteran was on in 
March and September 1978.  The 
appellant should be requested to 
assist as needed.

2.	Thereafter, and whether records are 
obtained or not, the veteran should be 
scheduled for appropriate examination 
regarding the nature and etiology of 
lumbar strain with degenerative disc 
disease with peripheral neuropathy.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  After 
reviewing the claims file and 
examining the veteran, the examiner 
should describe all diagnoses related 
to a lumbar spine disability.  All 
necessary diagnostic testing should be 
done to determine the full extent of 
any disability present.

Thereafter, the examiner should 
determine the relationship, if any, of 
the diagnosed lumbar spine disability, 
to the veteran's service.  The 
examiner should opine whether it is at 
least as likely as not that any 
currently diagnosed lumbar disability, 
had its onset in or is otherwise 
related to the veteran's service or 
Reserve Duty.  The underlined standard 
of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent (or 
certification from the medical center 
as to the address used, and that the 
letter was not returned as 
undeliverable).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




